      Case 15-68846-sms         Doc 35 Filed 11/19/20 Entered 11/19/20 09:45:46                       Desc Order
                                     Gtng. Mod. of Plan Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT

                                     Northern District of Georgia

                                            Atlanta Division

In     Debtor(s)
Re:    Jacky Gilles Duchamp                                Case No.: 15−68846−sms
       115 West Peachtree Place NW                         Chapter: 13
       Unit #707                                           Judge: Sage M. Sigler
       Atlanta, GA 30313

       xxx−xx−4069




            ORDER APPROVING MODIFICATION OF PLAN

      A modification to the confirmed Chapter 13 plan in this case having been proposed and no
objection to that modification having been made, it is

       ORDERED that the modification is APPROVED.

       The Clerk is directed to serve a copy of this Order upon Debtor, counsel for Debtor, and any
trustee.




Dated: November 19, 2020




                                                           Sage M. Sigler
                                                           United States Bankruptcy Judge




Form 133a
